                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



  Kforce,Inc.,

                                Plaintiff,

                                                            Civil Action No. 1:19-cv-656
                                                            Hon. Liam O'Grady
  ThomasRiley Strategies,L.L.C.,                            Hon. John F. Anderson


                                Defendant.




                                             ORDER


       Before the Court is the Plaintiffs Motion for Default Judgment. Dkt. 9. Judge

Anderson issued a Proposed Findings of Fact and Recommendations on August 23,2019. Dkt.

14. The Court has reviewed the pleadings in this case, as well as the Proposed Findings of Fact

and Recommendations, and hereby APPROVES and ADOPTS the findings of Judge Anderson

with the following minor notations:

       In November 2018, Defendant sent a partial payment of$40,500.00 toward the fifth

installment payment with no restrictive notation, which Plaintiff accepted (Dkt. 1120);

       On or about December 11,2018, Defendant sent a partial payment of$40,500.00 via

check with the restrictive notation"NOV Re payment Paid in full," which Plaintiff rejected and

Defendant never cured(Dkt. 1      21-22);

        Plaintiff agreed to calculate accrual of interest owed for the $1,042,479.18 breach ofthe

Settlement Agreement"at the annual rate of8% from November 6,2018 to August 23,2019
